El Juez Asociado Señok AldRey,
emitió la opinión del tribunal.
Claudio G-uzmán fué acusado de portar una navaja barbera en un baile y condenado por el delito de portar armas prohibidas interpuso esta apelación en la que alega como primer motivo de error que la acusación no le imputa el delito por el cual ha sido condenado porque una navaja barbera no es un arma. Esta cuestión ha sido resuelta por nosotros en contra de la contención del apelante en los casos de El Pueblo v. Acevedo y El Pueblo v. Santiago, 34 D.P.R. 460 y 801.
*959 El otro motivo de error se funda en que la sentencia no está sostenida por la prueba porque de ésta no resulta que el apelante portara una navaja barbera.
Los testigos del fiscal declararon que estando bailando el acusado ecbó su pareja a un lado, metió la mano en un bolsillo trasero y sacó una navaja con la que hirió dos ve-ces a Francisco González. El acusado negó en el juicio que portara una navaja pero admitió que tenía un cortaplumita, que fué lo que sacó; habiendo declarado un testigo suyo ■que vió al acusado un cortaplumas.
Como se ve esa prueba fué contradictoria en cuanto a la clase de arma portada por el apelante en el baile, con-flicto que decidió la corte en contra del acusado sin que ten-gamos motivo para declarar que fuera errónea esa decisión; j si bien es cierto que los testigos de la acusación se eon--cretaron a decir que era una navaja lo que portaba y no -dijeron que era una navaja barbera, esto no impide que la •corte y nosotros lleguemos a la conclusión de que portaba una navaja barbera, ya que uno de los significados de la palabra navaja, según el Diccionario de la Academia Espa-ñola, es la de filo agudísimo, sin punta, hecho de acero muy templado, que puede girar libremente entre sus cachas y sirve para hacer la barba.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Texidor no intervino.